Citation Nr: 1114560	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-04 137	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee anterior cruciate ligament (ACL) repairs with degenerative joint disease (DJD).

2.  Entitlement to a disability rating in excess of 10 percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied a rating in excess of 10 percent for status post left knee ACL repair, times 2, with DJD, and a December 2007 rating decision by the RO in Denver, Colorado, that established a separate 10 percent disability rating for instability of the left knee.  The Veteran's claims folder was transferred to the Salt Lake City RO during the pendency of the appeal.

The Veteran testified at a Board hearing in October 2009 before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the claims folder.


REMAND

The Board previously remanded the Veteran's case for additional development.  The remand was in August 2010, and included an instruction to obtain outstanding VA records as well as to afford the Veteran a VA examination.

The Veteran had provided written notice of having surgery on his left knee in November 2006.  He also testified to this fact at his Board hearing in October 2009.  No records of this surgery were of record at the time of the Board remand in August 2010.

The AOJ wrote to the Veteran in a letter dated September 8, 2010.  The Veteran was asked to provide information regarding his surgery of November 2006.  He was also asked to provide information regarding any other treatment he may have received.  Finally, he was informed that he had 30 days to respond to the letter.  The letter is annotated that there was no response as of October 15, 2010.  As set forth below, this is incorrect.

The AOJ did obtain some VA records that were previously outstanding.  Included were records from the Denver, Colorado, VA medical center (VAMC).  Most were duplicates of records already in the claims folder; however, there was one entry dated November 21, 2006, that indicated that there was a scanned orthopedic surgery non-VA consultation report.  The entry did not include the actual report but noted that it was being used to administratively identify that a scanned operation report existed for orthopedic surgical cases done at Fort Carson.

Records from the VAMC at Salt Lake City were obtained in September 2010.  The entries were all dated in March 2008 which would be consistent with the Veteran's testimony in 2009 of being seen in the previous year.  An entry from March 6, 2008, reported that the Veteran had undergone reconstruction of his anterior cruciate ligament (ACL) in November 2006.

The Veteran was afforded a VA examination in October 2010.  The examiner said that the Veteran's left knee was "scoped," indicating arthroscopic surgery.  No further details were provided.  This assessment is in contrast with the March 6, 2008, entry that reports a scar from a donor bone site.  This would appear to indicate a more involved surgical process than that indicated by arthroscopy.  An x-ray report of December 2007 is referenced but, as when the case was previously before the Board, the report is not included in the claims folder.

There is e-mail evidence that the AOJ in Salt Lake City requested that the claims folder be transferred to them from the Appeals Management Center (AMC).  The first request for the claims folder was in December 2010.  This was followed by a second request in January 2011.  The reason for the request was to allow the Salt Lake City AOJ to adjudicate a claim, which appeared to be a claim of service connection for sleep apnea.  The claims folder was transferred to Salt Lake City on January 26, 2011.

It is apparent that the claims folder was never returned to the AMC but instead was sent directly to the Board in February 2011.  As a result, the still pending development was not completed.  Moreover, the Veteran was not issued a supplemental statement of the case (SSOC) as required.  See 38 C.F.R. § 19.31 (2010).

A submission from the Veteran was received at the Board in March 2011.  It was his response to the development letter of September 8, 2010, the letter that was previously annotated that no response had been received.  The Veteran attached his comments to a copy of the letter.  There is a date stamp on the document that shows it was received at the AMC in October 2010.  The submission was then sent to the Salt Lake City AOJ where it was stamped as received in November 2010.  Finally, the document was forwarded to the AMC where it was recorded as being received in December 2010.  

The Veteran reported that he had his knee surgery on November 21, 2006 at Evans Hospital in Fort Carson, Colorado.  He said he had surgery at that facility because VA had a partnership with the hospital.  He said he contacted VA to get the records but was told that any person with access to Compensation and Pension Records Interchange (CAPRI) system could obtain the records.

In light of the November 2006 VA outpatient entry and the Veteran's timely response to the development letter, it is clear that the records relating to his surgery are within VA's control and must be obtained by VA.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

Whether the Veteran responds to the request or not, the AOJ must review the CAPRI system or make a direct request to the appropriate VA facility(ies) to obtain all of the records associated with the Veteran's left knee surgery in November 2006.  This would include outpatient evaluations that led up to the surgery as well as post-surgical follow-ups.

In addition, the October 2010 VA examiner referenced a December 2007 VA x-ray report that is not in the claims folder.  The AOJ is instructed to review the CAPRI system for the appropriate facilities for all records relevant to the Veteran's disability claim.  This would include outpatient entries, x-rays, magnetic resonance imaging (MRI) reports, and the like.  

2.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues on appeal.  The re-adjudication should consider the possibility of staged ratings, if appropriate, during the pendency of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The AOJ should also consider the possibility of separate disability ratings for limitation of flexion and extension, if warranted, even if only on a staged basis.  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 9-2004.  Consideration should be given to whether any rating under 38 C.F.R. § 4.30 is warranted for any period.  If any benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

